DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 8 February 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 11-17, filed 8 February 2022, with respect to Claims 31 and 48 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 31-32, 34, and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bisinella US 2010/0127567.
Regarding Claims 31 and 48, Bisinella teaches a dual-power electrical outlet operative to selectively power one or more loads from a first AC source (power providing circuit 30, fig. 2 and 74, fig. 5) or a second AC source (power providing circuit 28, fig. 2 and 72, fig. 5), in response to commands from a controller (controller 42, fig. 5), comprising: 
a first line input terminal (line thru 16, fig. 2) operative to connect to a power conductor (outlet 12, fig. 2) from the first AC power source; 
a second line input terminal (line thru 18, fig. 2 ) operative to connect to a power conductor (outlet 14, fig. 2) from the second AC power source; 
a neutral terminal (102, fig. 5 and refer to [0034]) operative to connect to a common neutral conductor connected to both the first and second electrical power sources; 
a communication circuit operative to receive a power selection command from the controller (relays 70 and 56, fig. 5); and 
a single pole, double throw functionality switch (26, figs. 2 and 5) operative to direct power from either the first line input terminal or the second line input terminal to connected loads, in response to the power selection command.
Regarding Claim 32, Bisinella teaches all of the limitations of Claim 31 and further teaches a ground terminal operative to connect to a ground conductor grounded at the first AC power source (earth wire and refer to [0034]).

Regarding Claim 34, Bisinella teaches all of the limitations of Claim 32 and further teaches wherein the single pole, double throw functionality switch comprises a SPDT relay (26, fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 33 is rejected under 35 U.S.C. 103 as being unpatentable over Bisinella US 2010/0127567.
Regarding Claim 33, Bisinella teaches all of the limitations of Claim 32 above and further teaches comprising a receptacle operative to accept one or more electrical plugs, each connected to a load, and to electrically connect a power contact of each plug to the switch.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include receptacle operative to accept one or more electrical plugs, each connected to a load, and to electrically connect a power contact of each plug to the switch in order to provide power to loads. 

Claims 35, 49, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Bisinella US 2010/0127567, in view of Dent US 2015/0288225.
Regarding Claim 35, Bisinella teaches all of the limitations of Claim 32, however is silent regarding comprising: a first current sensor operative to sense the electrical current output to the one or more loads; and wherein the communication circuit is further operative to send current measurements from the first current sensor to the controller.
Dent teaches a first current sensor (3008, fig. 22) operative to sense the electrical current output to the one or more loads; and wherein the communication circuit is further operative to send current measurements from the first current sensor to the controller (The current sensor outputs connect to one or more coherent measuring chips such as the aforementioned Analog Devices part number ADE7753 which provides a microprocessor interface for reading current, voltage, power and power factor., refer to [0172]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to include the method as taught by Dent with the apparatus of Bisinella in order to provide power to loads. 
Regarding Claim 49, Bisinella teaches all of the limitations of Claim 48, however is silent wherein the communication circuitry is further operative to receive, from one or more dual-power electrical outlets, information on the current output to connected loads.
Dent teaches wherein the communication circuitry is further operative to receive, from one or more dual-power electrical outlets, information on the current output to connected loads (refer to [0172]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to include the method as taught by Dent with the apparatus of Bisinella in order to provide power to loads. 

Regarding Claim 50, Bisinella teaches all of the limitations of Claim 48, however is silent regarding an external interface to a Smart Load Center (SLC) operative to switch at least some circuits between the first and second AC power sources, the interface allowing the controller and SLC to coordinate total power consumption from the first or second AC power sources.
Dent teaches an external interface to a Smart Load Center (SLC) operative to switch at least some circuits between the first and second AC power sources, the interface allowing the controller and SLC to coordinate total power consumption from the first or second AC power sources (3000 and refer to [0216]-[0220]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to include the method as taught by Dent with the apparatus of Bisinella in order to provide power to loads. 

Claims 36 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Bisinella US 2010/0127567, in view of Dent US 2015/0288225, in view of Morin US 2018/0076731.
Regarding Claim 36, the combination of Bisinella and Dent teaches all of the limitations of Claim 35 above and further teaches however is silent wherein the first current sensor is operative simultaneously to sense a current component at a powerline frequency for measuring power consumption at the outlet and a current component not at the powerline frequency indicative of an arc fault in the wiring to a connected load.
Morin teaches wherein the first current sensor is operative simultaneously to sense a current component at a powerline frequency for measuring power consumption at the outlet and a current component not at the powerline frequency indicative of an arc fault in the wiring to a connected load (refer to [0071]-[0074]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to include the sensor as taught by Morin with the apparatus of the combination of Bisinella and Dent in order to achieve the advantage of monitoring the power to the loads. 
Regarding Claim 42, the combination of Bisinella and Dent teaches all of the limitations of Claim 32 above however is silent wherein power from the first electrical power supply and the second electrical power supply are Alternating Current power of opposite phase.
Morin teaches wherein power from the first electrical power supply and the second electrical power supply are Alternating Current power of opposite phase (refer to [0046] and [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to include the method as taught by Morin with the apparatus of the combination of Bisinella and Dent in order to achieve the advantage of providing power to loads. 

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Bisinella US 2010/0127567, in view of Dent US 2015/0288225, in view of Galin et al. US 2020/0169087.
Regarding Claim 37, the combination of Bisinella and Dent teaches all of the limitations of Claim 35 above, however is silent wherein the communication circuit is a power line communication circuit operative to communicate with the controller by common mode signals on the first power, second power, and neutral conductors, relative to ground.
Galin teaches wherein the communication circuit is a power line communication circuit operative to communicate with the controller by common mode signals on the first power, second power, and neutral conductors, relative to ground (refer to [0089]-[0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to include the PLC as taught by Galin with the apparatus of the combination of Bisinella and Dent in order to minimize the circuitry used. 

Allowable Subject Matter
Claims 38-41 and 43-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 38, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a dual-power electrical outlet comprises a communication circuit comprising a magnetic toroid having a secondary winding, and through which the first and second power inputs pass, the same toroid being configured to simultaneously extract or inject a modulated carrier for powerline communications, and to sense a common mode current at a powerline frequency to provide a ground fault indication.
Regarding Claim 39, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a dual-power electrical outlet comprising a first line output terminal operative to daisy-chain power from the first electrical power source to downstream outlets; and a second line output terminal operative to daisy-chain power from the second electrical power source to downstream outlets; a neutral output terminal operative to daisy-chain the common neutral to downstream outlets; and a neutral output terminal operative to daisy-chain the common neutral to downstream outlets.
Regarding Claim 43, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a dual-power electrical outlet comprising: a first power conductor from the first electrical power source connected to the first line input terminal; a second power conductor from the second electrical power source connected to the second line input terminal; a common neutral conductor connected to both the first and second electrical power sources connected to the neutral terminal; and a ground conductor grounded at the first electrical power source connected to the ground terminal; wherein the first and second power, neutral, and ground conductors comprise a wiring chain using a cable or conduit.
Regarding Claims 40 and 41, they depend from Claim 39.
Regarding Claims 44-47, they depend from Claim 43.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit
17 June 2022
/DANIEL KESSIE/Primary Examiner, Art Unit 2836